      I
AO 2458 (Rev. 02/08/2019) ·;t.1dgment in a Criminal Petty Case·(Modified)



          \                           UNITED STATES DISTRICT COU T                                              OCT O9 2019
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT I
                                       V.                                     (For Offenses Committed~b...l..a.:..!>4wuo.J...l2l!lL__..!~~:!j


                 Carlos Alberto Chavez-Mascorro                               CaseNumber: 3:19-mj-24111

                                                                              Lewis Christian Muller
                                                                              Defendant's Attorney


RE:GISTRATION NO. 37731298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                 ----'-----------------~-------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                       Counf Numb~r{s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                             1           .

  •       The defendant has been found not guilty on count(s) - - - - - - - - - - - - - ~ - - - - -
  •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 •     TIME SERVED                          6, ___~_O___ days
  lZl Assessment: $10 WAIVED IZI Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Wednesday, October 9, 2019



 Received             /~~--~-
                    iJ1;; -
                =ou=s=Mc-'-------
                                                                              ONORA~~      REN L. STROMBOM
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                 3:19-mj-24111
